                        UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TENNESSEE
                             KNOXVILLE DIVISION

NATIONAL UNION FIRE INSURANCE                :
COMPANY OF PITTSBURGH, PA                    :
                                             :
              Plaintiff,                     :
                                             :
v.                                           :
                                             :
PRIORITY AMBULANCE HOLDINGS,                 :
LLC and CENTRAL EMERGENCY                    :
MEDICAL SERVICES, LLC.                       :
                                             :
                Defendants                   :         DECEMBER 7, 2018

                      COMPLAINT FOR DECLARATORY RELIEF

       1.     Jurisdiction is based on complete diversity of citizenship, pursuant to 28

U.S.C. § 1332 subdivision (a)(1), and the amount in controversy exceeds $75,000,

excluding interest and costs.

       2.     Venue is appropriate in this district pursuant to 28 U.S.C. § 1391, subdivision

(b)(1) because the Eastern District of Tennessee is where Defendant companies reside

pursuant to 28 U.S.C. Section 1391, subdivision (c).

       3.     Plaintiff, National Union Fire Insurance Company of Pittsburgh, PA

(“National Union”), is a corporation organized under the laws of the State of

Pennsylvania. National Union transacts business in the State of Tennessee and

maintains its primary administrative offices at 175 Water Street, New York, NY 10038.

       4.     Defendant Priority Ambulance Holdings, LLC (“Priority Ambulance”), is a

corporation organized under the laws of Delaware and maintains its primary administrative

offices at 910 Callahan Drive, Knoxville, Tennessee.



                                             1

Case 3:18-cv-00518-PLR-HBG Document 1 Filed 12/07/18 Page 1 of 9 PageID #: 1
       5.     Defendant Central Emergency Medical Services, LLC (“Central EMS”) is

a limited liability company formed in Georgia and maintains its primary administrative

offices at 910 Callahan Drive, Knoxville, Tennessee.

       6.     National Union issued Business Auto Policy No. 3482710 (the “Policy”) to

Priority Ambulance, at 910 Callahan Drive, Knoxville, Tennessee, and Defendant

Central EMS is an insured under the Policy by endorsement as a company acquired by

Priority Ambulance in July, 2015. A true and accurate copy of the Policy is attached as

Exhibit A.

       7.     National Union brings this action seeking a judicial declaration that

Defendants’ breach of conditions required for coverage under the Policy relieve National

Union of its obligations thereunder in connection with an underlying lawsuit against Central

EMS: David H. Smith v. Central Emergency Medical Services, LLC and Misty Y. Archer,

filed in the State Court of Gwinnett County, State of Georgia under Case No. 18C-00872-6

(the “Smith Lawsuit”). A true and accurate copy of the Smith Lawsuit is attached hereto as

Exhibit B.

                           UNDERLYING CLAIM AND INVESTIGATION

       8.     The Smith Lawsuit stems from a two-vehicle motor vehicle collision that

occurred at approximately 8:00 am on August 6, 2016 at an intersection in Cummings,

Georgia.

       9.     The underlying claimant in the Smith Lawsuit, David Smith, was operating

his vehicle on Crossroads Road approaching an intersection, while Misty Yvette Archer, in

the course of her employment with Central Emergency Medical Services, LLC (“Central

EMS”), was operating an ambulance on Route 400, also approaching the intersection.


                                             2

Case 3:18-cv-00518-PLR-HBG Document 1 Filed 12/07/18 Page 2 of 9 PageID #: 2
        10.     Smith claimed he heard no sirens and saw no lights until his vehicle collided

with the ambulance in the intersection. As a result of the accident, Smith claimed injuries to

his left ribs, right shoulder and right elbow, and he later underwent shoulder surgery for a

right rotator cuff tear.

        11.     National Union was provided notice of the subject accident on or about

August 9, 2016 and, shortly thereafter, opened an investigation.

        12.     National Union determined that liability was contested; as evidence from the

ambulance driver indicated that the insured ambulance had its lights and sirens on as it

entered the intersection, it therefore had the right of way.

        13.     Information from the event data recorder (EDR) in Smith’s truck indicated

that Smith slowed slightly upon entering the intersection, but that he was in the process of

accelerating slightly when the collision occurred, supporting his claim that he failed to hear

or see the ambulance prior to collision.

        14.     National Union continued to investigate and attempted settlement of the

disputed claim for more than a year and a half.

        15.     Over that time period, National Union sought information from Priority

Ambulance necessary to the defense of the claim, including on at least three occasions,

specifically requesting a copy of any suit papers, if served. These numerous messages

from National Union’s claims handlers requesting information from a certain risk

management employee at Priority Ambulance were never returned.

        16.     National Union’s claims handler also inquired of Smith’s attorneys as to

whether suit had been filed and then sought to obtain a copy of the suit if and when filed,

but the same was never provided.



                                               3

Case 3:18-cv-00518-PLR-HBG Document 1 Filed 12/07/18 Page 3 of 9 PageID #: 3
       17.      Although the Smith Lawsuit had, in fact, been served on Priority Ambulance

on or about February 8, 2018, Priority Ambulance failed to provide notice of this suit or

forward the summons and complaint to National Union.

       18.      National Union was able to obtain a copy of the court docket in mid-August,

2018, at which time it was first discovered that a default motion had been filed against

Central EMS on May 4, 2018 and that judgment had entered against it on August 1, 2018.

A day later, National Union discovered that the default judgment had entered in the amount

of $700,000, including $500,000 in bodily injury damages and $200,000 in litigation

expenses – an amount far greater than the previous demand. A true and accurate copy of

the judgment entered against Central EMS is attached hereto as Exhibit C.

       19.      After obtaining a copy of the Smith Lawsuit by way of its own efforts,

National Union agreed to tender a defense to Central EMS, under a complete reservation

of rights, in an effort to open the judgment. Such efforts were unsuccessful.

                      INSURANCE COVERAGE UNDER LEXINGTON POLICY

       20.     National Union issued the Policy, Business Auto Policy No. 3482710, bearing

effective dates of July 1, 2016 to July 1, 2017, to Priority Ambulance Holdings, LLC.

       21.     That Policy provides, in relevant part, under SECTION II – COVERED

AUTOS LIABILITY COVERAGE:

                                             ****

             A. Coverage
                We will pay all sums an “insured” legally must pay as damages
                because of “bodily injury” or “property damage” to which this
                insurance applies, caused by an “accident” and resulting from the
                ownership, maintenance or use of a covered “auto”.
                ...



                                              4

Case 3:18-cv-00518-PLR-HBG Document 1 Filed 12/07/18 Page 4 of 9 PageID #: 4
                We have the right and duty to defend any “insured” against a
                “suit” asking for such damages . . . . However, we have no duty to
                defend any “insured” against a “suit” seeking damages for “bodily
                injury” or “property damage” . . . to which this insurance does not
                apply. We may investigate and settle any claim or “suit” as we
                consider appropriate. . . .
                                                ****

       22.      The Policy also sets forth the following relevant conditions under SECTION

IV – BUSINESS AUTO CONDITIONS:

                                                ****


             A. Loss Conditions
               ...
               2. Duties in the Event of Accident, Claim, Suit Or Loss
                     We have no duty to provide coverage under this policy
                     unless there has been full compliance with the following
                     duties:
                     ...
                     b. Additionally, you and any other involved “insured”
                        must:
                                      ....
                           (2)   Immediately send us copies of any request,
                                 demand, order, notice, summons or legal paper
                                 received concerning the claim or “suit”.
                           (3)   Cooperate with us in the investigation or
                                 settlement of the claim or defense against the
                                 “suit.”

                                                ****

       23.      Priority Ambulance and Central EMS violated Loss Condition 2.b., as they

failed to “[i]mmediately send” a copy of the Smith Lawsuit to National Union.

       24.      Although Smith brought a complaint against Central EMS in February 2018,

and Priority Ambulance and/or Central EMS confirmed that service of that lawsuit was



                                                 5

Case 3:18-cv-00518-PLR-HBG Document 1 Filed 12/07/18 Page 5 of 9 PageID #: 5
properly made on Central EMS, National Union did not receive a copy of the complaint until

more than six months later, when it obtained a copy solely by way of its own investigation.

        25.    Priority Ambulance and Central EMS violated Loss Condition 2.c., as they

failed to cooperate with National Union in the investigation of the claim and defense against

a “suit.”

        26.    Priority Ambulance and/or Central EMS failed and refused to respond to

repeated messages from National Union’s claims handlers seeking to investigate and

defend against the Smith Lawsuit.

        27.    Defendants’ failure to abide by the Policy Conditions deprived National

Union of its right to defend and/or settle the Smith Lawsuit.

        28.    Defendants’ breach of the Policy Conditions resulted in the entry of a default

judgment of $700,000, an amount far greater than had been previously demanded, which

judgment could not be opened.

        29.    Despite Priority Ambulance’s breach of the Policy’s conditions, it has

demanded that National Union pay the judgment entered in the Smith Lawsuit thereby

creating an actual case or controversy that requires adjudication.

                            CLAIM FOR DECLARATORY RELIEF

        30.    National Union incorporates paragraphs 1 through 29 of this Complaint as

though fully set forth herein.

        31.    National Union seeks a judicial determination and declaration of its

obligations under the Policy pursuant to the Uniform Declaratory Judgment Act, 28 U.S.C.

§§ 2201-2202, with respect to the following:




                                               6

Case 3:18-cv-00518-PLR-HBG Document 1 Filed 12/07/18 Page 6 of 9 PageID #: 6
           a. Priority Ambulance and Central EMS materially breached the Policy’s

              Conditions (Section IV., A.2.b.(2)), which required them to “immediately

              send [National Union] copies of any . . . notice, summons or legal paper

              received concerning the claim or ‘suit’,” a condition precedent to

              coverage, by failing to immediately send National Union copies of the

              summons and complaint in the Smith Lawsuit;

           b. Priority Ambulance and Central EMS materially breached the Policy’s

              Conditions (Section IV., A.2.b.(3)), which required them to “cooperate with

              [National Union] in the investigation or settlement of the claim or defense

              against the ‘suit’,” a condition precedent to coverage, by failing to send

              National Union copies of the summons and complaint in the Smith

              Lawsuit despite National Union’s repeated requests for the same;

           c. Priority Ambulance and Central EMS materially breached the Policy’s

              Conditions (Section IV., A.2.b.(3)), a condition precedent to coverage, by

              failing to return messages left by National Union or provide any

              information to National Union as to service of process of the Smith

              Lawsuit despite National Union’s repeated requests for said information.

           d. The breach of Policy Conditions deprived National Union of the ability to

              defend against or settle the Smith Lawsuit, which involved contested

              liability.

           e. National Union had no duty to defend Central EMS in connection with the

              Smith Lawsuit as Priority Ambulance and Central EMS failed to comply

              with and breached their duties thereunder.



                                         7

Case 3:18-cv-00518-PLR-HBG Document 1 Filed 12/07/18 Page 7 of 9 PageID #: 7
            f. National Union has no duty to provide indemnity coverage under the

                Policy in connection with the Smith Lawsuit as Priority Ambulance and

                Central EMS failed to comply with and breached their duties thereunder.

            g. Any claim for indemnity by contract between Priority Ambulance and/or

                Central EMS and David Smith or any other third party arising from the

                Smith Lawsuit is not binding upon National Union.

                               PRAYER FOR RELIEF

      National Union prays for judgment against Priority Ambulance as follows:

      1.    For a declaratory judgment as alleged above; and

      2.    Such other relief as is just and proper.



                                 Respectfully submitted,

Dated: December 7, 2018          PLAINTIFF,
                                 NATIONAL UNION FIRE INSURANCE COMPAN OF
                                 PITTSBURGH, PA


                                 By: /s/
                                      Robert Blanchfield, Esq.(#027654)
                                      Gordon Rees Scully Mansukhani, LLP
                                      222 Second Avenue South, Suite 1700
                                      Nashville, TN 37201
                                      Tel: (615) 640-0976
                                      Fax: (615) 970-7490
                                      rblanchfield@grsm.com




                                           8

Case 3:18-cv-00518-PLR-HBG Document 1 Filed 12/07/18 Page 8 of 9 PageID #: 8
                                                      CERTIFICATION

                        I hereby certify that on December 7, 2018, the foregoing was electronically filed

                  and served by mail on anyone unable to receive notice of electronic filing. Notice of this

                  filing will be sent by email to all parties by operation of the Court’s electronic filing

                  system or by mail on anyone unable to receive notice of electronic filing as indicated in

                  the Notice of Electronic Filing. Parties may access this document through the Court’s

                  CM/ECF System.




                                                                  _________/s/_____________________
                                                                  Robert Blanchfield, Esq.




1166972/41743069v.1
                                                              9

                  Case 3:18-cv-00518-PLR-HBG Document 1 Filed 12/07/18 Page 9 of 9 PageID #: 9
